The order appealed from reverses the relations of the parties as determined by the judgment, and proposes a new life for the child, which will separate and divert her from her existing home influences, and attract her to new personalities and ways of living. Her welfare requires that she should not be unsettled in her present, and settled in a new sphere, and in case of the reversal of the order, be subjected to another disturbance of her home, care and education. In that view it is deemed prudent to stay the further operation of the order. It is concluded that the child may remain with the father until December fifteenth, at which time she should be returned to the mother. However, the appeal should be perfected and ready for argument during the January term, if that may be done by active diligence. ' The order should be stayed and the disposition of the child should be as noted, and may be enforced by proper proceedings in case of non-compliance. Motion granted as above stated. Present — Thomas, Carr, Stapleton and Putnam, JJ..; Mills, J., not voting.